******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    STATE OF CONNECTICUT v. DANTE SMITH
                 (SC 19322)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                            Vertefeuille, Js.
     Argued December 16, 2015—officially released May 10, 2016

  Raymond L. Durelli, assigned counsel, for the appel-
lant (defendant).
   Laurie N. Feldman, special deputy assistant state’s
attorney, with whom were Russell C. Zentner, senior
assistant state’s attorney, and, on the brief, Peter A.
McShane, state’s attorney, for the appellee (state).
                          Opinion

   ROGERS, C. J. This certified appeal requires us to
construe the scope of the public safety exception to
Miranda1 as articulated in New York v. Quarles, 467
U.S. 649, 657, 104 S. Ct. 2626, 81 L. Ed. 2d 550 (1984).
The defendant, Dante Smith, appeals from the judgment
of the Appellate Court affirming the judgment of convic-
tion, rendered after a jury trial, of two counts of assault
in the second degree in violation of General Statutes
§ 53a-60 (a) (1). See State v. Smith, 149 Conn. App. 149,
160, 86 A.3d 524 (2014). The defendant claims that the
trial court improperly denied his motion to suppress
his statements made (1) at the crime scene and (2) later
at the police station during his booking. Because we
conclude that the public safety exception applied, we
affirm the judgment of the Appellate Court.
   The following facts, which the jury reasonably could
have found, and procedural background are relevant to
the defendant’s claim. ‘‘On the night of March 9, 2010,
the victim, Justin Molinaro, was driving his Audi [A6]
in the vicinity of Maplewood Terrace, a public housing
complex in Middletown known to be a high crime area.
As he drove past the complex, two unidentified men
flagged him down and informed him that his cousin,
the defendant, wanted to speak with him. The victim
drove his car into a parking lot at Maplewood Terrace,
where he saw the defendant get into the backseat of
another car. The victim exited his Audi and asked the
defendant what he wanted. While the victim was waiting
for the defendant, he saw Tykeem Privott, who was
also in the car with the defendant. The victim noticed
that Privott had a supply of marijuana on his lap and
began to chastise Privott for his drug use. As the victim
talked to Privott, the defendant got out of the car
wielding a Louisville Slugger aluminum baseball bat,
which he used to strike the victim on the head. The
blow knocked the victim to the ground, and the victim
asked the defendant, ‘[W]hat the hell is going on?’ The
other occupants of the vehicle then exited the car and
began to kick and punch the victim as he lay on the
ground.
   ‘‘Privott picked up the Louisville Slugger and swung
it at the victim, striking him on the back of his neck.
The defendant choked the victim and told him to ‘go
to sleep, motherfucker.’ The defendant ordered his
accomplices to go through the victim’s pockets, which
they did, taking his cell phone, wallet, and the keys to
the Audi.
  ‘‘As the assailants left, the victim stumbled to his feet.
He found his car keys in a patch of grass near the
parking lot. The defendant, however, reappeared and
said, ‘What, you didn’t have enough yet?’ and pointed
a black handgun in the victim’s face. The defendant
took the keys to the Audi and said, ‘This shit is mine.’
The victim then saw Privott, who was now also holding
a handgun. Privott asked the defendant, ‘Do you want
me to pop this motherfucker?’ The defendant then
turned and left in the Audi.
  ‘‘The victim walked to a nearby house and called 911.
He reported to the dispatcher the details of the assault
and carjacking. While on the telephone with the dis-
patcher, the victim saw the Audi double back, headed
in the direction of Maplewood Terrace. He told the
dispatcher that six people were returning in his car
with guns, and he asked the dispatcher to send help.
   ‘‘The police arrived on the scene, and police officers
attended to the victim [who flagged them down]. One
police officer later stated that the victim looked ‘like an
alien’ because the area around his left eye was bloodied,
swollen, and disfigured. The swelling around the vic-
tim’s eyes rendered him nearly blind. The victim was
gasping for breath and making statements to the effect
of, ‘I don’t want to die.’ When asked what happened,
the victim responded, ‘Dante Smith and Tykeem Privott
did this. Dante had a bat and Tykeem had a gun.’ The
victim faded in and out of consciousness and his respira-
tion was irregular. Emergency workers arrived and
transported him to the hospital.
  ‘‘After treating the victim, the police processed the
crime scene and secured the area surrounding Maple-
wood Terrace, where a crowd had gathered. Approxi-
mately forty minutes after the assault took place, a
black male calmly approached [Detectives] Dan Smith
and Nicholas Puorro [of the Middletown Police Depart-
ment]. As he drew near, he stated, ‘I am Dante Smith,
my grandmother said the police were looking for me.’
  ‘‘On the basis of the information provided by the
victim, the police had reason to believe that the defen-
dant was involved in an assault that involved both fire-
arms and a baseball bat. The police informed the
defendant that they had to place him in handcuffs for
safety reasons, and that they had an obligation to pro-
tect both themselves and the surrounding crowd. The
defendant stated that he understood, and that he also
understood that he was not under arrest.
   ‘‘The police asked the defendant whether he had any
weapons; he replied that he did not. The police frisked
the defendant, but found no weapons. The defendant
was asked whether he knew where the weapons were,
to which he responded, ‘What weapons?’ When asked
about Privott, the defendant denied knowing him. The
defendant was then asked what happened that evening.
The defendant stated that he had been involved in a
fight with the victim, and that he and the victim were
cousins. He told the police that the victim had called
him and wanted to go for a ride. The defendant stated
that once he was in the car with the victim, the victim
wanted to go and buy drugs. The defendant stated that
he did not want to buy drugs and wanted to get out of
the car. When the victim did not stop the vehicle, the
defendant stated that he punched the victim in the face
several times.
   ‘‘Upon hearing the defendant’s narrative, the police
informed him that it appeared as if the victim had been
struck with a baseball bat, and that the injuries occurred
to the left side of his face, which was inconsistent with
the defendant’s story that the victim was driving. The
defendant grew frantic and stopped cooperating with
the police, stating, ‘Do what you got to do, arrest me,
arrest me.’ The defendant was placed under arrest and
transported to police headquarters.’’ Id., 151–53. At the
police station, the defendant repeated the statements
he made to the police at the crime scene after receiving
Miranda warnings. Id., 154.
   ‘‘The defendant was charged in a seven count
amended information, which included two counts of
assault in the first degree in violation of General Stat-
utes § 53a-59 (a) (1). The defendant thereafter filed a
motion to suppress the statements he made to the police
at the crime scene and during his booking at the police
station, arguing that they were inadmissible pursuant
to Miranda . . . . A hearing on the motion to suppress
was held during which the defendant argued that the
statements he made to the police while he was hand-
cuffed at the crime scene should be suppressed because
he was in police custody and interrogated without hav-
ing received Miranda warnings.’’ (Citation omitted.)
Id., 153–54. The trial court denied the motion, finding
in its memorandum of decision both that ‘‘the Terry2
stop [of the defendant] was amply justified and the
length and intrusiveness of the stop were lawful pursu-
ant to Terry’’ and, despite the defendant’s argument
that he should have been given his Miranda rights or
had the handcuffs removed immediately after the pat
down revealed no weapons, that ‘‘under all the circum-
stances, the investigative detention was properly con-
tinued, especially in view of the officers’ concerns for
public safety and their own safety and the extremely
brief duration, one to two minutes at most.’’3 ‘‘The [trial]
court also found, with respect to the statements made at
the police station during his booking, that the defendant
was properly advised of his Miranda rights and that
he waived his rights when, during his booking, he
repeated the statement[s] he made to the police at the
crime scene.
  ‘‘Following a trial, the jury found the defendant guilty
of two counts of the lesser included offense of assault
in the second degree in violation of § 53a-60 (a) (1),
and rejected the defendant’s claim of self-defense. The
defendant was found not guilty of all other charges. The
court merged the two assault convictions and sentenced
the defendant to a total effective term of five years
incarceration, execution suspended after forty months,
followed by five years probation with special condi-
tions.’’ (Citation omitted.) State v. Smith, supra, 149
Conn. App. 154.
   On appeal to the Appellate Court, the defendant
argued that the trial court’s denial of his motion to
suppress his statements to the police violated his fifth
amendment rights and that he was subjected to custo-
dial interrogation without Miranda warnings at the
crime scene. Id. The Appellate Court disagreed and
held that the Quarles public safety exception did apply
without deciding whether the defendant was in custody
for the purposes of Miranda. Id., 155, 159. Conse-
quently, because the questioning at the crime scene of
the defendant was justified, the Appellate Court found
the doctrine articulated in Missouri v. Seibert, 542 U.S.
600, 616–17, 124 S. Ct. 2601, 159 L. Ed. 2d 643 (2004),
which requires the suppression of a subsequent, volun-
tary confession when the police intentionally violate
Miranda in obtaining the initial confession, to be inap-
plicable to the statements made later at the police sta-
tion during the defendant’s booking. State v. Smith,
supra, 149 Conn. App. 159–60. This certified appeal
followed.4
   On appeal to this court, the defendant contends that
he was not lawfully detained under Terry and was,
instead, the subject of custodial interrogation at the
crime scene. He further contends that the public safety
exception did not apply to the interrogation, and that his
statements were inadmissible. Due to the impropriety of
the crime scene interrogation, the defendant argues
that his statement made at the police station was also
inadmissible under Seibert. The state counters that the
public safety exception applied and thus a determina-
tion of custody is unnecessary, and that the propriety
of police conduct at the crime scene defeats the Seibert
claim with regard to the defendant’s statements at the
police station.
   We conclude that the public safety exception applied
and, accordingly, we need not decide whether the defen-
dant was in custody for the purposes of Miranda.5 We
further conclude that, because the crime scene ques-
tioning was legitimate, the defendant’s argument
regarding the police station statements fails as the Seib-
ert doctrine is inapplicable. Accordingly, we affirm the
judgment of the Appellate Court.
   ‘‘Our standard of review of a trial court’s findings and
conclusions in connection with a motion to suppress is
well defined. A finding of fact will not be disturbed
unless it is clearly erroneous in view of the evidence
and pleadings in the whole record . . . . [W]here the
legal conclusions of the court are challenged, we must
determine whether they are legally and logically correct
and whether they find support in the facts set out in
the memorandum of decision . . . .’’ (Internal quota-
tion marks omitted.) State v. Betances, 265 Conn. 493,
500, 828 A.2d 1248 (2003).
   Normally, ‘‘[w]hen a suspect is taken into custody,
the Miranda warnings must be given before any interro-
gation takes place. . . . The primary purpose of the
Miranda warnings is to ensure that an accused is aware
of the constitutional right to remain silent before mak-
ing statements to the police. . . . Two threshold condi-
tions must be satisfied in order to invoke the warnings
constitutionally required by Miranda: (1) the defendant
must have been in custody; and (2) the defendant must
have been subjected to police interrogation. . . . The
defendant bears the burden of proving custodial interro-
gation. . . . [T]he definition of interrogation [for pur-
poses of Miranda] can extend only to words or actions
on the part of police officers that they should have
known were reasonably likely to elicit an incriminating
response. . . . The test as to whether a particular ques-
tion is likely to elicit an incriminating response is objec-
tive; the subjective intent of the police officer is relevant
but not conclusive and the relationship of the questions
asked to the crime committed is highly relevant.’’ (Cita-
tions omitted; emphasis in original; internal quotation
marks omitted.) Id., 500–501. ‘‘[T]he ultimate determina-
tion . . . of whether a defendant already in custody
has been subjected to interrogation . . . presents a
mixed question of law and fact over which our review
is plenary . . . .’’ (Internal quotation marks omitted.)
State v. Edwards, 299 Conn. 419, 428, 11 A.3d 116 (2011).
   There is an exception to the Miranda requirement,
however, in certain situations where public safety con-
cerns are implicated. The United States Supreme Court
articulated the public safety doctrine in New York v.
Quarles, supra, 467 U.S. 657, and ‘‘reasoned that the
need for answers to questions in a situation posing a
threat to the public safety outweighs the need for the
prophylactic rule protecting the [f]ifth [a]mendment’s
privilege against self-incrimination.’’ (Internal quotation
marks omitted.) State v. Betances, supra, 265 Conn. 503.
In those situations, the police officers’ questions ‘‘must
relate to an objectively reasonable need to protect the
police or the public from any immediate danger . . . .’’
(Internal quotation marks omitted.) Id., quoting New
York v. Quarles, supra, 659 n.8.
   ‘‘In Quarles, a young woman approached two police
officers in their patrol car and informed them that a
man armed with a gun had just raped her. . . . She
described her assailant and told the officers that the
man had just entered a nearby supermarket. . . . The
officers entered the supermarket, located a man, Benja-
min Quarles, who matched the description given and
apprehended him after a brief pursuit through the store.
. . . One officer frisked Quarles and detected an empty
shoulder holster before handcuffing him. . . . Before
reading him his Miranda rights, the officer asked
Quarles where the gun was, and Quarles responded,
the gun is over there. . . . Quarles subsequently was
charged with criminal possession of a weapon. . . .
The trial judge granted, and the New York Court of
Appeals affirmed, Quarles’ motion to suppress both the
gun and the statement because the officer had not given
him his Miranda warnings. . . .
   ‘‘The United States Supreme Court, however,
reversed the New York Court of Appeals’ decision. . . .
It held that both the statement and the gun were admis-
sible under the public safety exception because the
concern for public safety must be paramount to adher-
ence to the literal language of the prophylactic rules
enunciated in Miranda. . . . Furthermore, the court
explained that the exception simply [frees officers] to
follow their legitimate instincts when confronting situa-
tions presenting a danger to the public safety. . . . The
court decline[d] to place officers . . . in the untenable
position of having to consider, often in a matter of
seconds, whether it best serves society for them to ask
the necessary questions without the Miranda warnings
and render whatever probative evidence they uncover
inadmissible, or for them to give the warnings in order
to preserve the admissibility of evidence they might
uncover but possibly damage or destroy their ability to
obtain that evidence and neutralize the volatile situation
confronting them.’’ (Citations omitted; internal quota-
tion marks omitted.) State v. Betances, supra, 265
Conn. 502–503.
   We agree with the Appellate Court that, based on
all the surrounding circumstances, the public safety
exception applied in the present case. On arrival at the
scene of the assault, the police spoke to the victim,
who was seriously injured and who made statements
that he had been beaten with a baseball bat,6 that a
gun had been involved, and that six people had been
involved, including the defendant. The victim had also
told the dispatcher that six people were coming back
to the scene with guns. State v. Smith, supra, 149 Conn.
App. 152. At that point, the police had a legitimate
concern that they were in a volatile situation involving
both unsecured weapons and as many as five assailants
who had just absconded in the vicinity of Maplewood
Terrace. See id., 158. There were a number of individu-
als in the area at the time that had come out of their
residences and gathered at the crime scene. Id. We
therefore conclude, as the Appellate Court did, that the
unaccounted for dangerous weapons and coassailants
posed a threat to the public safety of innocent bystand-
ers, the investigating officers, and the defendant him-
self. See id., 159, citing New York v. Quarles, supra, 467
U.S. 657, and State v. Betances, supra, 265 Conn. 504.
  We further conclude that the specific questions that
the police asked the defendant were permissible under
the public safety exception. To determine whether the
police questioning comported with the public safety
exception, we must ascertain whether the questions the
police asked were ‘‘relate[d] to an objectively reason-
able need to protect the police or the public from any
immediate danger . . . .’’ (Internal quotation marks
omitted.) State v. Betances, supra, 265 Conn. 503. These
pre-Miranda questions ‘‘may not be investigatory in
nature or designed solely to elicit testimonial evidence
from a suspect.’’ (Internal quotation marks omitted.)
United States v. Estrada, 430 F.3d 606, 612 (2d Cir.
2005). Although the public safety exception is a ‘‘nar-
row’’ exception to Miranda; State v. Betances, supra,
503; ‘‘a question need not be posed as narrowly as possi-
ble, because [p]recision crafting cannot be expected in
the circumstances of a tense and dangerous arrest. . . .
Thus, a question that plainly encompasses safety con-
cerns, but is broad enough to elicit other information,
does not necessarily prevent application of the public
safety exception when safety is at issue and context
makes clear that the question primarily involves safety.’’
(Citation omitted; internal quotation marks omitted.)
United States v. Estrada, supra, 612.
    After frisking the defendant and finding no weapons,
the police asked him where the weapons were. The
defendant concedes that if the public safety exception
applies, then this question was reasonably grounded
in public safety concerns. The police then asked the
defendant about Privott, which the defendant argues
was investigatory in nature. This question, however,
directly related to their safety concerns, as the police
had reason to believe that Privott was the person who
was in possession of the gun and could be in the immedi-
ate area. See New York v. Quarles, supra, 467 U.S. 657
(‘‘[s]o long as the gun was concealed somewhere in the
supermarket, with its actual whereabouts unknown, it
obviously posed more than one danger to the public
safety: an accomplice might make use of it, a customer
or employee might later come upon it’’).
   Then the defendant was asked ‘‘what happened . . .
?’’7 Again the defendant challenges this as investigatory
in nature. Puorro testified at the suppression hearing,
however, that he asked the defendant if there were
any weapons that they should be aware of around the
complex because he was concerned about a civilian
coming into the possession of a gun or weapon and
then proceeded to ask him ‘‘what happened, if he knew
anything, if he was involved in this assault because this
is what the victim had said and [the defendant] said
that he had been involved in an assault with [the victim],
but he had not used any weapons.’’ (Internal quotation
marks omitted.) State v. Smith, supra, 149 Conn. App.
157 n.1.8 Puorro further testified that ‘‘[t]he reason [the
defendant] wasn’t advised at the time is our concern
was public safety and the exigency of the weapons
being discarded in the area where all these civilians
were now out watching. There were children around.
Basically we just wanted to know if there [were] guns
in the area. We didn’t care so much [about] the specifics,
but if there [were] guns in the area that could harm us
or civilians that were out there.’’ Under these specific
circumstances, it is reasonable to conclude that the
question was focused on obtaining information about
the unaccounted weapons and five other assailants still
at large who could have been in the crowd. Thus, the
overall nature and context of the questions related to
the objectively reasonable need to protect the public
from immediate danger. State v. Smith, supra, 157 n.1.
Although the question was somewhat broad, ‘‘[p]reci-
sion crafting cannot be expected in the circumstances
of a tense and dangerous arrest.’’9 (Internal quotation
marks omitted.) United States v. Estrada, supra, 430
F.3d 612.
   The defendant’s second claim is that, although the
police read him his rights prior to his making incriminat-
ing statements at the police station, those statements
are inadmissible pursuant to Missouri v. Seibert, supra,
542 U.S. 616–17. In Seibert, the United States Supreme
Court held that if ‘‘the police deliberately violate
Miranda in the first instance, and then obtain the same
confession with proper Miranda warnings at a later
time, the defendant’s confession is tainted and inadmis-
sible.’’ State v. Smith, supra, 149 Conn. App. 159; see
Missouri v. Seibert, supra, 617. Because we hold that
the public safety exception applied to the police con-
duct at the crime scene, the doctrine in Seibert is inap-
plicable to the defendant’s statements at the police
station.10
      The judgment of the Appellate Court is affirmed.
  In this opinion PALMER, ZARELLA, EVELEIGH,
ESPINOSA and VERTEFEUILLE, Js., concurred.
  1
     Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
  2
     Terry v. Ohio, 392 U.S. 1, 27, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).
   3
     We note that several courts have held that the fact that a seizure of an
individual did not rise to the level of a de facto arrest under Terry does
not necessarily mean that the seizure did not also constitute custody for
purposes of Miranda. See, e.g., United States v. Newton, 369 F.3d 659, 673,
675–79 (2d Cir.) (citing cases and holding that, even though defendant was
in handcuffs, Terry stop of defendant was reasonable, but he was in custody
for Miranda purposes, and nevertheless public safety exception applied),
cert. denied, 543 U.S. 947, 125 S. Ct. 371, 160 L. Ed. 2d 262 (2004). We further
note that, if a proper Terry stop constitutes custody for Miranda purposes,
the public safety exception to Miranda would not permit the police to ask
the seized person any and all questions. Rather, as we discuss later in
this opinion, to come within the exception, questions must ‘‘relate to an
objectively reasonable need to protect the police or the public from any
immediate danger . . . .’’ (Internal quotation marks omitted.) State v.
Betances, 265 Conn. 493, 503, 828 A.2d 1248 (2003), quoting New York v.
Quarles, supra, 467 U.S. 659 n.8.
   Although the trial court focused primarily on the reasonableness of the
defendant’s seizure under Terry, the Appellate Court characterized the trial
court’s ruling as a finding that ‘‘the defendant was not in custody at the
crime scene, and alternatively, that the public safety exception to Miranda
applied.’’ State v. Smith, supra, 149 Conn. App. 154. We agree with the
Appellate Court that the trial court did find that there were legitimate public
safety concerns and, although the trial court did not make express findings
that the specific questions were related to an objectively reasonable need
to protect the public or the police, we may undertake that analysis because
it is a mixed question of law and fact, and we have factual findings and
undisputed testimony concerning the questions and manner of the interroga-
tion. We emphasize that in these circumstances, the trial court ordinarily
should perform a Miranda custody analysis and not rely solely on Terry
for custody or, alternatively, examine the questions the officers asked for
application of the public safety exception, if custody is assumed. See State
v. Mangual, 311 Conn. 182, 193–95 and nn.11 and 12, 85 A.3d 627 (2014)
(recognizing that, based on reasoning from Berkemer v. McCarty, 468 U.S.
420, 439–40, 104 S. Ct. 3138, 82 L. Ed. 2d 317 [1984], not every seizure
constitutes custody for purposes of Miranda, Miranda custody analysis
involves initial inquiry into whether reasonable person would have thought
he was free to leave, akin to Terry seizure analysis, but, if person is seized,
custody analysis also involves additional inquiry of whether reasonable
person would have understood his freedom of action to have been curtailed
to degree associated with formal arrest [quoting United States v. Newton,
supra, 369 F.3d 672]); see also State v. Betances, supra, 265 Conn. 503.
    4
      This court granted the defendant’s petition for certification to appeal,
limited to the following issue: ‘‘Did the Appellate Court properly affirm the
trial court’s denial of the defendant’s motion to suppress statements he
made at the crime scene and at the police station?’’ State v. Smith, 311
Conn. 954, 97 A.3d 984 (2014).
    5
      The defendant contends that the Appellate Court improperly declined
to determine whether he was in custody before determining whether the
public safety exception to Miranda applied. See State v. Smith, supra, 149
Conn. App. 155 (‘‘[b]ecause we agree with the state that the public safety
exception applies to the facts of this case, we do not need to decide whether
the defendant was in custody for the purposes of Miranda’’). We disagree.
The Appellate Court properly assumed that the defendant was in custody
because, if he was not in custody, Miranda would not apply in the first
instance and the defendant could not prevail on his claim. Thus, the Appellate
Court simply gave the defendant the benefit of the doubt, which we do
as well.
    6
      The defendant challenges the factual finding that a baseball bat is a
dangerous instrument, but we do not find, under the circumstances, that
this finding was clearly erroneous. Considering all the circumstances, the
trial court could have found that the bat had recently been used as a danger-
ous instrument and that the public was in danger from it as well as the gun
involved in the assault.
    7
      The Appellate Court stated that the question posed to the defendant was
‘‘ ‘what happened here . . . ?’ ’’ State v. Smith, supra, 149 Conn. App. 157
n.1. Although this subtle difference does not affect our analysis, we refer
to the question asked as ‘‘what happened’’ because it is more consistent
with the record.
    8
      The Appellate Court misstated that it was Detective Smith’s testimony.
    9
      ‘‘To be sure, the public safety exception does not permit officers to pose
questions designed solely to elicit testimonial evidence from a suspect. . . .
Thus, to fall within the exception, a question must have some rational
relationship to defusing the perceived danger.’’ (Citation omitted; emphasis
in original; internal quotation marks omitted.) United States v. Newton, 369
F.3d 659, 679 n.8 (2d Cir.), cert. denied, 543 U.S. 947, 125 S. Ct. 371, 160 L.
Ed. 2d 262 (2004). Thus, ‘‘what happened?’’ in a public safety situation will
not always be considered related to public safety concerns. See United States
v. Estrada, supra, 430 F.3d 612–14 (‘‘[W]e expressly have not condoned the
pre-Miranda questioning of suspects as a routine matter. . . . We reiterate,
however, that the exception must not be distorted into a per se rule as to
questioning people in custody . . . and emphasize that the exception will
apply only where there are sufficient indicia supporting an objectively rea-
sonable need to protect the police or the public from immediate harm.’’
[Citations omitted; internal quotation marks omitted.]).
    The concurrence suggests that our contextual approach may sanction a
pretextual approach. To the contrary, our approach simply recognizes both
‘‘the need for flexibility in situations where the safety of the public and the
officers are at risk . . . [and that] the public safety exception [is] a function
of the facts of cases so various that no template is likely to produce sounder
results than examining the totality of the circumstances in a given case.’’
(Citation omitted; internal quotation marks omitted.) Id., 612. Moreover, in
Estrada, one of the factors the court found persuasive was that ‘‘the objective
facts did not suggest that the questioning was a subterfuge . . . designed
solely to elicit testimonial evidence from a suspect . . . but instead that the
questioning was generally targeted at a safety concern . . . .’’ (Citations
omitted; internal quotation marks omitted.) United States v. Ferguson, 702
F.3d 89, 94 (2d Cir. 2012), quoting United States v. Estrada, supra, 430 F.3d
612, 613. While we are sensitive to the concerns the concurrence expresses,
as in Estrada, ‘‘[t]here is no suggestion or facts in this case to indicate that
the questions were a subterfuge for collecting evidence and were thus
investigatory.’’ United States v. Estrada, supra, 613. The trial court is in the
best position to evaluate the credibility of the officers and identify those facts
that could indicate subterfuge or not. Notwithstanding the concurrence’s
assumption that the other assailants had fled the scene, its assertion that
they did not pose an imminent risk of harm forty to fifty minutes after the
assault, and its observation that the police were able to manage the volatile
situation without requesting that residents return to their homes the trial
court nevertheless credited the testimony of the detectives and found that
the overall detention was justified in view of the detectives’ legitimate
concerns for public safety at the time. See United States v. Ferguson, supra,
95–96 (applying public safety exception where 911 call was made approxi-
mately one hour before defendant’s arrest and subsequent interrogation,
yet, in that case, those ‘‘brief amounts of time did not diminish the officers’
objectively reasonable need to protect the public from the realistic possibility
that [the defendant] had hidden his gun in public, creating an imminent
threat to public safety’’). Because of the trial court’s finding and because
the questioning was generally targeted at a safety concern regarding unac-
counted for weapons and assailants, we cannot say that, in this case, the
questioning was a subterfuge. See United States v. Simmons, 661 F.3d 151,
156 (2d Cir. 2011) (‘‘[w]e are not persuaded that this limited questioning
was prohibitively ‘investigatory in nature’ or a subterfuge for collecting
testimonial evidence’’).
   10
      The trial court found that the defendant knowingly and intelligently
waived his Miranda rights at the police station. The defendant does not
challenge this finding.